DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022  has been entered.
Response to Amendment
Claims 22, 36, and 48 are amended. Claims 1-21, 23-30, 37-42 and 49-51 are cancelled. Claims 22, 31-36 and 42-48 are presented for examination. 
Response to Arguments
Double Patenting Rejection 
In light of amendments double patenting rejection is withdrawn. 
Rejections Under 35 U.S.C. §102/103 
Applicant agues “Ho (160) describes detecting an amplitude of audio object content in one audio object to increase the amplitude of audio object content in another audio object. Ho (161) describes detecting an increased amplitude of audio object content in an audio object and attenuating the increased amplitude to a lower level. Ho (163) also describes adjusting amplitudes of audio objects based on user preferences. However, Ho does not describe adjusting the gain of an audio signal by increasing or decreasing the amplitude of the audio signal based on priority information of audio objects. The amplitude adjustments described in the cited paragraphs of Ho are not performed based on the priority information of the audio objects” However the above statements is not true, decreasing and increasing the amplitude essentially affects the gain of the signal. Also Ho clearly mentions the amplitudes of multiple audio objects are adjusted based on the ranking of the class of an audio object relative to the rank of the class of other audio objects present. 
Further in light of amendments a new ground(s) of rejection been given over 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22, 26 and 48 are  are rejected under 35 U.S.C. 103 as being unpatentable over Lemieux ( WO 2013181272 ) and further in view of Ho ( US Pub: 20110286593) and further in view of Takagi ( US Pub:  20050234714) 
Regarding claim 22, Lemieux teaches a method executed by at least one processing circuit of a decoding device, the method comprising: acquiring encoded audio signals of a plurality of objects and priority information for each of the plurality of objects (The receiver 144A effectively process the audio objects based on attributes encoded with the audio objects, which can provide cues on how to render the audio objects. For example, an object might represent a plane flying overhead with speed and position attributes. The renderer 144A can intelligently direct audio data associated with the plane object to different audio channels (and hence sound reproduction devices) over time based on the encoded position and speed of the plane, Para 0038-0044; attribute can be priority attribute, Para 0042; further App# 12856442 which is incorporated herein mentions renderer receives the priority information, Para 0079; wherein rendered can be a decoder, Para 0033, 0046); decoding at least one of the encoded audio signals and generating an audio signal based on the decoded signals ( (The computing resource module 644 of the adaptive renderer 642 can identify characteristics of the playback environment of a user system, such as the number of speakers connected to the user system, the processing capability of the user system, and so forth. The computing resource module 644 can communicate the computing resource information to the priority module 624 over a control channel 650. Based on this information, the priority module 624 can adjust the threshold to send both higher and lower priority objects if the computing resources are high and solely higher priority objects if the computing resources are low. The computing resource monitor 644 of the adaptive renderer 642 can therefore control the amount and/or type of audio objects that are streamed to the user system, Para 0075-0079, 0090 ( of App# 12856442 which is incorporated in its entirety; playback audio, Para 0038, 0040, 0043) , wherein the priority information is capable of being used to adjust an output of the audio signal ( The object-based decoder 142A can also adjust the way audio streams are rendered based on the playback environment, as described in the '422 application, Para 0053; Further Para 0079 of App# 12856442  suggests The priority module 624 can also adjust the priority threshold based on information received from the adaptive renderer 642. The computing resource module 644 of the adaptive renderer 642 can identify characteristics of the playback environment of a user system, such as the number of speakers connected to the user system, the processing capability of the user system, and so forth. The computing resource module 644 can communicate the computing resource information to the priority module 624 over a control channel 650. Based on this information, the priority module 624 can adjust the threshold to send both higher and lower priority objects if the computing resources are high and solely higher priority objects if the computing resources are low. The computing resource monitor 644 of the adaptive renderer 642 can therefore control the amount and/or type of audio objects that are streamed to the user system) adjusting the output of the audio signal comprises adjusting a gain of the audio signal based on the priority information (Para 0058, 0062)
Although Lemieux mentions adjusting the gain of the audio signal based on the priority information comprises adjusting the gain of the audio signal by performing fade-out processing and decreasing an amplitude of the audio signal with time or performing fade-in processing and increasing the amplitude of the audio signal with time 
However Ho in the same field of endeavor teaches adjusting the gain of the audio signal based on the priority information comprises adjusting the gain of the audio signal by decreasing an amplitude of the audio signal with time or increasing the amplitude of the audio signal with time (the amplitudes of multiple audio objects are adjusted based on the ranking of the class of an audio object relative to the rank of the class of other audio objects present. In such an embodiment, higher ranked audio objects are given priority or handled in such a way as to make the higher ranked audio objects more salient or more intelligible than lower ranked audio objects, Para 0010-0011)
It would have been obvious having the concept of Lemieux to further include the teachings of Ho before effective filing date to increase the efficiency of the audio object ( Abstract, Para 0008, Ho) 

While Lemieux modified by Ho does not explicitly teaches adjusting the gain of the audio signal comprises adjusting the gain of the audio signal by performing fade-out processing and decreasing an amplitude of the audio signal with time or performing fade-in processing and increasing the amplitude of the audio signal with time
However Tagaki  teaches  adjusting the gain of the audio signal based on the priority information comprises adjusting the gain of the audio signal by performing fade-out processing and decreasing an amplitude of the audio signal with time or performing fade-in processing and increasing the amplitude of the audio signal with time ( he gain parameter adjuster 12 has information about operation mode, which indicates what effect adds to audio signal, that is, fade-in, fade-out or both, as well as duration for fade-in and/or fade-out. The user presets this information to the apparatus 1. For fade-in operation, the gain parameter adjuster 12 gradually increases the value of global-gain for the duration preset by the user when preset duration expired, the value of global-gain reaches the nominal or original value, which is the value that the deframer 10 input. Then the gain parameter adjuster 12 outputs changed global-gain to the framer 14. Similarly, for the fade-out operation, the gain parameter adjuster 12 gradually decreases the value of global-gain for the preset duration from the original value of global-gain, Para 0037) 

It would have been obvious having the teachings of Lemieux and Ho before effective filing date to include the teachings of Takagi since the gain adjustment ( amplitude adjustment) using fade in and fade out makes the output audio quality better 


Regarding claim 36, arguments analogous to claim 22, are applicable. 

Regarding claim 48, arguments analogous to claim 22, are applicable. 

Claims 31-35 and 43-47  are rejected under 35 U.S.C. 103 as being unpatentable over Lemieux ( WO 2013181272 ) and further in view of Ho ( US Pub: 20110286593) and further in view of Takagi ( US Pub:  20050234714) and further in view of Kraemer ( WO 2011020065 ) 
Regarding claim 31, Lemieux as above in claim 22, does not explicitly teaches wherein at least one numerical value of the priority information indicates at least one priority degree of at least one object of the plurality of objects.  
However Kraemer teaches wherein at least one numerical value of the priority information indicates at least one priority degree of at least one object of the plurality of objects   (based on the priority objects with lower priority can be ignored (refrained), Para 0078; for e.g. with the priority value of 1 to 5, 4 and 5 might be transmitted, while 1 to 3 can etc., Para 0079)
It would have been obvious having the concepts of Lemieux to further include the teachings of Kraemer before effective filing date so that each object can have a priority value, which may be a numeric value or the like. Priority values can indicate the relative importance of objects from a rendering standpoint ( Para 0078, Kraemer) 

Regarding claim 32, Lemieux modified by Kraemer as above in claim 31, teaches wherein the at least one numerical value comprises a first numerical value indicating a high priority degree of a first object (based on the priority objects with lower priority can be ignored (refrained), Para 0078; for e.g. with the priority value of 1 to 5, 4 and 5 might be transmitted, while 1 to 3 can etc., Para 0079)

Regarding claim 33, Lemieux modified by Kraemer as above in claim 33,, wherein the at least one numerical value comprises a second numerical value indicating a low priority degree of a second object, the high priority degree indicating a higher importance of the first object relative to the second object   (  based on the priority objects with lower priority can be ignored ( refrained), Para 0078; for e.g. with the priority value of 1 to 5, 4 and 5 might be transmitted, while 1 to 3 can etc., Para 0079, Kraemer) 

Regarding claim 34, Lemieux modified by Kraemer does not explicitly wherein a numerical value of zero indicates a lowest priority degree of an object
However Kraemer does have the concept numerical values between 1 and 5, where 5 might be the lowest, however this is mere design choice to create metadata to recognize a particular values as high or low and the result is same whether the system is choosing to recognize 1 is low or 0 is low value, the result would be the high priority one is processed first and the low priority one can be either ignored or processed later ( Para 0078-0079, 0087, Kraemer) 

Regarding claim 35, Lemieux modified by Kraemer as above in claim 31, teaches wherein the at least one numerical value is zero or a positive value over zero   (  based on the priority objects with lower priority can be ignored ( refrained), Para 0078; for e.g. with the priority value of 1 to 5, 4 and 5 might be transmitted, while 1 to 3 can etc., Para 0079; , Kraemer) 

Regarding claim 43, arguments analogous to claim 31, are applicable. 

Regarding claim 44, arguments analogous to claim 32, are applicable. 

Regarding claim 45, arguments analogous to claim 33, are applicable. 

Regarding claim 46, arguments analogous to claim 34, are applicable. 

Regarding claim 47, arguments analogous to claim 35, are applicable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674